          Case 1:18-cv-08175-ER Document 276 Filed 02/12/21 Page 1 of 1




                                                             February 12, 2021
Via ECF

Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Honig, et al.;
               No. 18 Civ. 8175 (ER)

Dear Judge Ramos:

       We represent the Plaintiff Securities and Exchange Commission in this action, and
respectfully write pursuant to the Court’s text order entered January 29, 2021 to notify the Court
and Defendant Ladd that the Commission will not further amend its Complaint in this action in
response to the Court’s January 27, 2021 Opinion and Order allowing it to do so.


                                             Respectfully submitted,

                                             /s/ Nancy A. Brown

                                             Nancy A. Brown

cc:    Counsel for Defendant (via ECF)
